Citation Nr: 1637152	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1967 to December 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease has been raised by the record at the March 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's CAD results in a workload greater than 5 METS but not greater than 7 METS resulting in dyspnea and fatigue; however, a diagnosis of congestive heart failure has not been shown.



CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for CAD is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2015.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative argued that the VA examiner only considered the Veteran's METS and ejection fraction, and did not consider other factors.  However, having reviewed the examination report, the information necessary to rate the Veteran's CAD was fully provided.  That is, the examination and the addendum following cardiac testing contained the results of METS, ejection fraction, and an assessment of whether the Veteran had congestive heart failure and cardiac hypertrophy.  As such, the Board concludes that the examination was fully adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2010, service connection was granted for CAD and assigned a 10 percent rating effective August 31, 2010.  The Veteran has appealed the rating assigned.

The Veteran's CAD is rated under Diagnostic Code 7005.  A 10 percent rating is assigned for CAD resulting in workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; that requires continuous medication.  A 30 percent rating is assigned for CAD resulting in workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum rating allowed, is assigned for CAD resulting in chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

At a March 2014 VA examination, the examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination. The examiner indicated that the Veteran had not experienced a myocardial infarction and was not diagnosed with congestive heart failure.  The examiner indicated that a workload of greater than 5 METS but not greater than 7 METS resulted in dyspnea and fatigue.  An echocardiogram showed mild concentric hypertrophy.  His ejection fraction was noted to be 65-70 percent, and the examiner noted that the Veteran's ejection fraction was more indicative of his current cardiac function than was the subjective METS level as the METS level included comorbidities of obesity and knee arthritis.

At the March 2016 hearing, the Veteran credibly testified that he takes medications, follows special diet, and sees his physician once per year for his CAD.

Thus, the medical record demonstrates that the Veteran's CAD results dyspnea and fatigue with a workload greater than 5 METS but not greater than 7 METS.  The medical record also demonstrates mild concentric hypertrophy.  Both of these findings are consistent with a 30 percent rating.  As such, whether the ejection fraction is more representative of the Veteran's impairment or not, the Veteran would still merit a 30 percent rating based on the finding of cardiac hypertrophy.  However, as the medical record does not show that the Veteran has been diagnosed with congestive heart failure, and both the ejection fraction and the METS are above the cutoff for a higher rating, a rating in excess of 30 percent is not warranted.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A disability rating of 30 percent for CAD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, while the Veteran's service treatment records show that his hearing fell within the normal ranges at his October 1967 enlistment examination and his December 1971 separation examination, he nonetheless had shifts in hearing threshold levels.  His right ear had a 10 Hertz shift at the 500 and 4000 levels (when ASA standards were converted to ISO-ANSI standards for the 1967 test).  However, the March 2014 VA examiner reported that the Veteran had no change at the 4000 level in either ear.

The Veteran served as a wheeled vehicle mechanic and had service in the Republic of Vietnam.  Thus, noise exposure is conceded.

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to obtain an opinion on the significance, if any, of the threshold shifts in hearing acuity between the Veteran's entrance and separation examinations and the etiology of any current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service, to include noise exposure sustained therein.  Why or why not?  

The examiner should specifically comment on the clinical significance, if any, of threshold shifts in the Veteran's hearing acuity during his active service and whether those shifts suggest that military noise exposure caused his current hearing loss.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


